I have the honour to deliver to the General Assembly a message from the His Excellency Mr. Faure Essozimna Gnassingbé, President of the Togolese Republic.
“It is with a feeling of shared joy that we take part in the seventy-first session of the General Assembly dedicated to the theme “The Sustainable Development Goals: a universal push to transform our world”. First of all, I would like to express my congratulations to Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session.
“I also wish to pay tribute to Secretary- General Ban Ki-moon, who has worked tirelessly to strengthen the work of our Organization during the past decade. Mr. Ban Ki-moon was able to successfully guide the United Nations in the process towards the design and adoption of a new framework that will lead the Organization and the people of the planet for the next 15 years. I am speaking of the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change.
“A year ago, we adopted the Sustainable Development Goals (SDGs) with the aim of transforming the world. Since then, we have together begun the process of implementing the 2030 Agenda to build a more prosperous, inclusive and secure world. I am therefore happy to see the relevance of the central theme submitted to Member States, because the realization of the SDGs definitely requires a new impetus of our countries individually and collectively and a resolute commitment by the entire international community.
“At the High-level Political Forum on Sustainable Development, held under the auspices of the Economic and Social Council in July, Togo, a pilot country for the Sustainable Development Goals, offered to participate in an exercise on the advancement of the integration of the SDGs into the strategies and national development programmes. On that occasion, we were able to show progress in the implementation of our SDG road map, and we were also able to share the significant progress we have made in the implementation of key actions to leave no one behind.
“Specifically, our country has made significant progress in economic growth, the reduction of poverty and the promotion of peaceful democracy, and remains determined to do everything we can to ensure genuine, inclusive and sustainable growth. Because of that determination, we launched, with national financing and the assistance of United Nations Development Programme, the implementation of an emergency community development programme to help significantly improve the living conditions of the most vulnerable populations in our society.
“Moreover, the encouragement we received in the progress in the area of human development, such as recognition by the Food and Agriculture Organization of the United Nations of the Togolese programme on the fighting hunger and malnutrition, inspires our enthusiasm to intensify investment in development favouring the most vulnerable sectors. We also welcome the fact that the SDGs confirm the validity of strategic initiatives that we have been implementing in recent years, at the level of infrastructure and economic diversification and in the improvement of the business climate and the promotion of young people’s and women’s entrepreneurship. Actions are under way to begin the adoption process by the end of the year of the implementation of our national sustainable development plan, which seamlessly integrates the SDGs and will follow on our accelerated growth strategy and the promotion of employment for the 2013-2017 period.
“Recognizing that accountability for the results and mutual learning processes among countries are determinants for speeding up our progress towards the achievement of the SDGs, Togo will participate in the voluntary review to take place at the next high-level political segment on the implementation of the SDGs. We therefore take this opportunity before the Assembly to thank all entities of the United Nations system that have helped us in this exercise.
“It is our conviction that the SDGs should make it possible to transform the world by giving priority to the most vulnerable groups — women, young people and children, populations threatened by conflicts and disasters, migrants and refugees. The need to look out for the fortunes of our peoples who had been left behind will assume a whole new dimension as we celebrate the thirtieth anniversary of the Declaration on the Right to Development. Making development for the most vulnerable a priority is becoming increasingly crucial in the current context, which is marked by multiple and pressing challenges of persistent poverty and unemployment and threats to human security linked to climate change, disease, conflict and terrorism.
“On actions for the protection of the environment, Togo is facing major climate challenges, such as coastal erosion, flooding, desertification and unpredictable rainy seasons. I take this opportunity at the Assembly to renew our firm commitment to the Paris Agreement. My country signed the Agreement and will do everything it can to aid in concluding the ratification process by the end of 2016. We are also doing everything possible to implement it. We welcome the ratification of the Agreement, which is so important for the future and survival of our planet.
“The era we live in is also marked by a resurgence of new health challenges that compromise the progress we have realized in human and economic terms. Since we are aware of that reality, in my position as a coordinator of the Ebola Virus Disease Outbreak Response Plan in West Africa, I would like to thank all partners and organizations that made it possible for us to contain and even eliminate this epidemic.
“Continuing in the area of health, I would like to pay tribute to all the organizations and Member States that contributed to reducing the incidence of HIV/AIDS, malaria and tuberculosis. Despite the progress, we must not lower our guard because new health threats are on the horizon — diseases that in the past were under control but might resurge. We need to reinforce our health systems and policies in order to eradicate diseases, such as HIV/AIDS,
better fight maternal and infant mortality and protect our world against antimicrobial resistance.
“No development programme will be able to succeed and be sustainable if the national context in which it is to be implemented is not imbued with peace and cohesion. That is why my Government has deployed so many efforts to eradicate poverty and hunger, which are considered to be the root causes of insecurity and terrorism. Furthermore, we are working towards strengthening democracy and the rule of law by implementing political and institutional reforms that are consistent with the realities in our countries. In that regard, the recently created the Togolese High Commission for Reconciliation and Strengthening National Unity organized a workshop in July to reflect on and exchange views among all components of the Togolese nation with regard to establishing the bases for reforms that have not yet taken effect.
“We are also working to step up democracy at the local level in order to provide a better chance for the success of our development strategy to reduce regional disparity. In order to do that, an accelerated plan of action and decentralization is also being implemented and should lead in the near future to local elections.
“In the area of the protection and promotion of human rights, we are determined to strengthen our achievements in order to better guarantee fundamental freedoms. We also plan to make better use of our term in the Human Rights Council for the 2016-2018 period. In that regard, my country, which has undertaken a number of reforms in accordance with the recommendations resulting from the first cycle of the Universal Periodic Review, is preparing for the second cycle of the Universal Periodic Review, which will take place from 31 October to 11 November.
“The noble objectives that our countries have set for themselves, in particular in the areas of sustainable development and the protection of the climate for future generations, cannot be achieved unless peace and security are guaranteed throughout the world. In that regard, despite the efforts that have been made under the auspices of our Organization and regional institutions, peace and security continue to be threatened or put at risk in certain regions. In Africa, Togo very much hopes that the efforts made by the United Nations and regional African organizations will help to bring peace to South Sudan and Libya, to cite but two countries. In that regard, Togo welcomes the fruitful discussions that took place in the African Union Peace and Security Council several days ago regarding South Sudan’s future, and calls upon the parties involved to spare no effort in strengthening the country’s foundations. Elsewhere in the world, my country calls upon all parties involved in the Syrian conflict to work in good faith to ensure that the Syrian people, crippled by a long conflict that has destabilized the whole region, can once again find peace, security and stability.
“As we all know, the Syrian and the Libyan crises in particular are fuelling the scourge of terrorism, from which no region in the world is currently spared. I would like to once again remember the countless victims of terrorism and to express Togo’s solidarity with the countries and populations that have recently fallen victim to the scourge. An effective counter-terrorism strategy requires States to continue working together by further strengthening the cooperation among their relevant technical units. The wealthiest countries must also agree to support more than they do already States like Togo that do not have the necessary resources to effectively fight terrorism.
“In the light of the increasing risks and threats in our world today, our top priority must be to equip ourselves with the means to effectively and swiftly address the varying challenges that are affecting the well-being of our populations and limiting our economic development. Security threats are a huge risk for our agenda of transforming the world and require us to intensify our efforts to promote international peace and security. To meet that requirement, my country will host the African Union Extraordinary Summit of Heads of State and Government on Maritime Security and Safety and Development in Africa from 10 to 15 October. The Summit’s aim is to agree on a joint declaration that can better prevent and address maritime insecurity and promote sustainable and inclusive development of the blue economy in line with the SDGs and the Paris Agreement. I wish to once again take this opportunity to extend an invitation to Member States to take part in the high-level Summit, which will involve all stakeholders from my country.
“Seventy years after its creation, the United Nations has greatly contributed to progress in the world by promoting peace, sustainable development and human rights. It has been able to bring about such change by reforming some of its own organs in order to take into account the world’s shifting circumstances, which Togo welcomes. However, our Organization, which continues to work towards the rooting of democracy in its Member States, has found it difficult to reform the Security Council. Its current composition does not reflect real development in the world. My country believes that it is high time for Member States, and particularly for the five permanent members of the Council, to resolve to undertake a reform of the organ, which is the only way to avoid the frequent deadlock that prevents the Council from taking action and rapidly solving crises and conflicts. At a time when the international community is resolutely committed to pursuing the 2030 Agenda for Sustainable Development for the benefit of all, any further delay in the process of reforming the Security Council can only be harmful to the fulfilment of the SDGs.
“Addressing all of those challenges calls for effective and inclusive mobilization with the means to bring about the necessary changes for a better world. More specifically, a transformation of the African economy is key to eliminating poverty and hunger, providing young people with a future and curbing economic migrants. Such transformation is also the best protection against terrorism and the world’s growing insecurity and is essential in giving fresh impetus to growth and in reducing pressure on the environment. Transforming the African economy will help to solve the world’s challenges, but we must stay in line with the Addis Ababa Action Agenda and be mobilized for subsequent investments through various mechanisms, in accordance with Agenda 2063: The Africa We Want.
“Our collective ambition is the well-being of everyone, which means that no one should be left behind. In that regard, efforts need to be undertaken that favour Africa, which is home to the greatest number of poor countries, in order to ensure its inclusion in the world economy. Moreover, the African continent remains an important lever for transforming the world in the SDG era, as it offers huge potential for a profound transformation of
our world, with a youth population full of vitality, dynamic demographic growth, a wealth of natural resources, ingenuity and resilient men and women. In order to benefit from Africa’s potential, we must remove the obstacles that impede its social and economic development as soon as possible, in order to reap the positive benefits at a global level, including in the areas of climate, peace, security, health and the right to development.
“In the hope of an innovative United Nations partnership that can transform the world, starting with Africa, I welcome the commitment shown by the international community in its adoption of the SDGs. I remain convinced that the current session of the General Assembly will allow us to capitalize on the commitment to strengthen our collective working capacity between now and 2030, so as to bring about a world that is more secure, prosperous and equal, and which demonstrates solidarity and respects human rights, in response to the deep- seated aspirations of our peoples.”
